               Case 18-14506-LMI       Doc 275     Filed 12/13/18     Page 1 of 20



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                    Miami Division


IN RE:                                               CASE NO. 18-14506-BKC-LMI
                                                     Chapter 11 (Lead Case)
Miami Beverly, LLC,

                                                     Jointly Administered
1336 NW 60, LLC                                      Case No. 18-14509-BKC-LMI
Reverend, LLC                                        Case No. 18-14510-BKC-LMI
13300 Alexandria Dr. Holdings, LLC                   Case No. 18-14511-BKC-LMI
The Holdings at City, LLC                            Case No. 18-14512-BKC-LMI

         Debtor.
                                              /
 
    RECEIVER’S RESPONSE IN CONNECTION WITH SETTLEMENT AGREEMENT
          BETWEEN MIAMI BEVERLY, ET AL AND THE CITY OF MIAMI
         Linda Leali, the state court-appointed receiver excused from turnover (the “Receiver”) in

the matter styled City of Miami v. Miami Beverly LLC, et al. (Case No. 2014-027781-CA-01) in

the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida (the

“State Court”), by counsel, hereby files this Receiver’s Response In Connection with The

Settlement Agreement Between Miami Beverly, Et. Al. and The City Of Miami. In support

of this Motion, Receiver states the following:

                                PRELIMINARY STATEMENT

         The City of Miami (“The City”) and Debtors Miami Beverly LLC, 1336 NW 60 LLC,

Reverend LLC, 13300 Alexandria Dr. Holdings LLC, and The Holdings At City, LLC (the

“Debtors”) entered into a Settlement Agreement (the “Agreement”) on December 12, 2018. The

Receiver does not object to the Agreement; rather, the Receiver is fully supportive of the

Debtor’s efforts to amicably conclude its litigation with The City and, consequently, move a step
                 Case 18-14506-LMI         Doc 275     Filed 12/13/18      Page 2 of 20



closer to terminating the Receivership. However, the Receiver is concerned with several aspects

of the Agreement, wishes to make the Court aware of the reasons for her apprehension, and to

suggest some common-sense procedures to ease the transition between Receiver and Debtor.

Specifically, the Receiver is concerned:

   I.          that the Agreement does not address her release and discharge;

   II.         that the Agreement does not address the status of her bond;

   III.        that the Debtors’ timetable is unrealistic, thereby creating uncertainty, and does not

               provide for a mechanism to ensure payment of all receivership expenses, and

   IV.         that the Agreement’s indemnity provisions are inequitable.

          Most of the Receiver’s concerns are easily remedied and had the Receiver been consulted

prior to the Debtor and The City’s entry into the Agreement would likely have already been

addressed. The Receiver will continue to work with the Debtors and the City to eliminate

surprises and achieve a smooth transition in terminating this over three and a half year

Receivership.

                                             DISCUSSION

   I.          The Agreement Does Not Address the Receiver’s Release and Discharge.

          1.      The Receivership Order (the “Order”) remains in effect until the Receiver is

released and discharged from her obligations by the State Court. See the Agreed Order

Granting, In Part, Amended Motion Pursuant To 11 U.S.C. § 543(D)(1) To Excuse Receiver

From Compliance With Turnover Requirement And To Establish Powers And Duties Of
                           Case 18-14506-LMI                   Doc 275   Filed 12/13/18   Page 3 of 20



Receiver Nunc Pro Tunc To Petition Date (ECF No. #78) and the Order Appointing Receiver,

filed June 10, 2015, attached as Exhibit “A”.1

              2.             The Agreement does not reference releasing or discharging the Receiver.

              3.             If the Receiver is not released and discharged from her obligations, the Receiver

may be subject to personal liability for debts of the Receivership. This may be true despite the

City not having contractually agreed to terminate the Receivership.

              4.             If, as the Agreement states, the Receiver has performed her obligations to the

extent that the receivership can be terminated, the City and the Debtor should have no objections

to the Receiver’s release and discharge by both this Court and the State Court.

              5.             The Receiver therefore requests that the Agreement not be effective until the

Receiver’s release and discharge are confirmed by both this Court and the State Court.2

       II.            The Agreement Does Not Address the Receiver’s Bond.

              6.             Pursuant to the Order, the Receiver was required to post a bond in the initial

amount of $30,000. This bond was later discharged, subject to a new bond of $100,000. See ECF

No. 97.

              7.             The Agreement does not reference the Receiver’s bond.

              8.             If the Receiver’s bond is not extinguished, the Receiver may be subject to personal

liability. As this matter has come on an emergency basis, there has been insufficient time to

determine what those liabilities are or might be. Additionally, there may be a partial refund of the

bond premium.


                                                            
1
  The Order has been amended several times. For ease of reference only the original version is appended to this
Response.
2
  As a federal court ought not to be determining a non-justiciable question, the Receiver submits that that procedure
could be as simple as this Court granting stay relief to address the issue with the State Court and then granting final
relief once the State Court has made its determination.
                           Case 18-14506-LMI                   Doc 275   Filed 12/13/18   Page 4 of 20



              9.             If, as the Agreement states, the Receiver has performed her obligations to the

extent that the Receivership can be terminated, there is no longer a need for the Receiver’s bond.

              10.            The Receiver therefore requests that the Agreement not be approved until the

Receiver’s bond is discharged by both this Court and the State Court.

       III.           The Debtors’ Timetable is Unrealistic, Thereby Creating Uncertainty, and Does
                      Not Provide for a Mechanism to Ensure Payment of All Receivership Expenses

              11.            By the terms of the Order, the Receiver is bound to perform her duties as receiver

until expiration or termination of the receivership. Order, p. 4 ¶ 9.

              12.            Also by the terms of the Order, the State Court retained jurisdiction over the

Receivership. Order, p. 12 ¶ 28.

              13.            Upon termination of a receivership, the receiver may become personally liable for

outstanding debts incurred by the receivership. Generally, receivers are given 30 days or more to

wind up a receivership’s obligations. Here, the Receiver requires 30 days from termination of the

Receivership, at a minimum, to ensure that all outstanding debts of the Receivership are satisfied.

              14.            Similarly, here the Agreement calls for turnover of all funds with turnover of

possession of the real property. The Receiver submits that the usual course is that turnover of

assets from a receiver to an owner generally does not occur until such outstanding expenses are

paid.3 Here if turnover were to occur before the Receiver were to satisfy these obligations, the

Receiver would be asked to pay for them “out of pocket,” contrary to the terms of the Order,

which states that “[n]othing in this Order shall require the Receiver to advance funds other than

from Income or from other funds made available to the Receiver pursuant to the terms of this

Order without a bond or security for payment satisfactory to the Receiver.” Order, p. 9, ¶19.


                                                            
3
    The Receiver is mindful that $4.7 million, the proceeds of the sale of six buildings, is being held in escrow.
                 Case 18-14506-LMI        Doc 275     Filed 12/13/18      Page 5 of 20



         15.      Finally, turnover should not occur until all claims between the Debtors (including

any related parties) and the Receiver have been adjudicated, or a proper reserve is set for eventual

payment.

         16.      The Receiver therefore requests that this Court either a) postpone turnover until all

fees are paid or determined, or, more practically, b) order a reserve set aside and earmarked for

eventual payment (if any).

   IV.         The Agreement’s Indemnity Agreements Inequitably Subject the Receiver to
               Liability and Are against Public Policy.

         17.      In its current form, the Agreement would allow a situation where the Debtors

could object to the Receiver’s fees with contractually obligated support of the City. This is both

concerning to the Receiver and against public policy.

         18.      The Agreement states that the Debtors, including the Vaknins, are to indemnify the

City against any claims by the Receiver.

         19.      The Receiver is concerned that this portion of the Agreement is against public

policy. The Receiver’s three-plus years of work to bring the Receivership Properties up to code

resulted in an outcome, as described in the Agreement, that was beneficial for all parties involved.

It is only after the Receiver has placed all parties on notice that she reserved the right to advance a

fee enhancement (in addition to her pending general unsecured claims). See ECF. No. 227 p.4 ¶

J. The Receiver questions why, after she obtained such beneficial results, the City would agree to

a Settlement that aligns itself with the Debtors and against the Receiver on her claims? .

         20.      As applied to the Receiver herself, the indemnity agreement is doubly concerning

because there are still matters pending that will involve claims made by the Receiver in both the

State and Bankruptcy cases.
                 Case 18-14506-LMI       Doc 275      Filed 12/13/18   Page 6 of 20




    V.         Additional Observations

         21.      The Receiver, as an appointee the Court on behalf of the City, would like express

the following observations she has with the Agreement, even though they do not affect her

directly as a fiduciary:

         22.      The Agreement fails to dictate the allotment of the settlement proceeds —nearly

$4.7 million dollars —between and amongst the Debtor entities. The Receiver is concerned that,

while the Receiver believes she has a claim against all sums plus the property retained by the

Debtor, the Agreement allows the Debtors an opportunity to apportion the proceeds in such a way

as to shield it from other creditors (including possible judgment creditors). The City is trading its

combined $1.9 million judgment for a dilapidated vacant building. If The City had pursued its

substantive consolidations claims against the Debtors that it made earlier in the Case, it would

seem that these claims may have been satisfied in full. Indeed, the Debtors are busily reviewing

over three and a half years of financial data to recreate separate financials for entities’ whose

financials were not historically separated.

                           CONCLUSION AND PRAYER FOR RELIEF

         WHEREFORE, the Receiver respectfully requests that the Court enter an order

conditioning approval of the Agreement on occurrence of the following conditions:

    1. The Release and Discharge of the Receiver by the State Court and by this Court;

    2. The Extinguishing of the Receiver’s bond by the State Court and by this Court;

    3. The Satisfaction of all outstanding Receivership obligations by the Receiver; and

    4. The adjudication of all outstanding claims by the Receiver against the Debtor, or the

         setting aside of a reserve to satisfy such claims; and
              Case 18-14506-LMI        Doc 275      Filed 12/13/18     Page 7 of 20



   5. The Modification of Agreement Section 9 to prevent the Debtor from indemnifying the

       City against the Receiver insofar as the City is in essence supporting the Debtor/Equity as

       their agent in opposition to the Receiver, and delegating to the agent the right to hire

       counsel and speak on its behalf;

       The Receiver also requests that the Court set the date of turnover of any property or funds

for a date no earlier than the anticipated completion of those conditions.

       Respectfully submitted this 13th day of December, 2018.


                                                     Messana, P.A.
                                                     Counsel for the Receiver
                                                     401 East Las Olas Boulevard, Suite 1400
                                                     Fort Lauderdale, FL 33301
                                                     Telephone: (954) 712-7400
                                                     Facsimile: (954) 712-7401
                                                     Email: tmessana@messana-law.com

                                                     /s/ Thomas M. Messana_______________
                                                     Florida bar No. 991422
                                                     Anthony J. Tamburro
                                                     Florida Bar No. 1010144
Case 18-14506-LMI   Doc 275   Filed 12/13/18   Page 8 of 20




                    Exhibit A 
              Case 18-14506-LMI        Doc 275       Filed 12/13/18   Page 9 of 20




           IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                   IN AND FOR MIAMI-DADE COUNTY, FLORIDA

CITY OF MIAMI,                                               CIRCUIT CIVIL DIVISION

       Plaintiff,                                            CASE NO.: 14-27781 CA 01 (23)
vs.

MIAMI BEVERLY LLC;
1336 NW 60 LLC;
REVEREND LLC;
13300 ALEXANDRIA DRIVE HOLDINGS LLC;
THE HOLDINGS AT CITY LLC;
THE HOLDINGS AT CITY II LLC

      Defendants.
_________________________________________/

                             ORDER APPOINTING RECEIVER

       THIS CAUSE having come before the Court for hearing June 4, 2015 on the Plaintiff’s

Motion for Appointment of Receiver, and the Court having reviewed the file, heard the

testimony, and being otherwise duly advised in the premises, it is hereby:

       ORDERED AND ADJUDGED as follows:

1.     The Plaintiff’s Motion for Appointment of a Receiver is GRANTED. It is undisputed

that the properties that are the subject of this cause are in serious disrepair and threaten the

health, safety and welfare of the community. Additionally, there are large monetary sums owed

to the Plaintiff as a result of outstanding liens due to, among other things, code violations, and

the continual accrual of per diem penalties.     A receiver is necessary to properly manage and

prevent the continued deterioration of these properties (thereby also protecting the community)

and to maximize their income producing potential. These properties require regular, ongoing

management and/or maintenance services in order to retain and possibly increase their value,


                                                 1
                   Case 18-14506-LMI              Doc 275         Filed 12/13/18         Page 10 of 20




including without limitation retaining existing tenants, attracting new tenants, and completing

necessary measures intended to allow full realization of their value, and to correct all code

violations.

2.          Linda Leali, Esq., [hereinafter “Receiver”], 777 Brickell Avenue, Ste. 1210, Miami,

Florida 33131, is appointed Receiver of the properties commonly described as follows:

                     a.   1341 NW 60th Street, Miami, Florida;
                     b.   1335 NW 60th Street, Miami, Florida;
                     c.   6820 NW 17th Avenue, Miami, Florida;
                     d.   1710 NW 1st Court, Miami, Florida;
                     e.   1730 NW 1st Court, Miami, Florida;
                     f.   1558 NW 1st Avenue, Miami, Florida;
                     g.   1231 NW 61st Street, Miami, Florida;
                     h.   6040 NW 12th Avenue, Miami, Florida; and
                     i.   1250 NW 62nd Street, Miami, Florida.


[hereinafter collectively referred to as the “Property”1].

Receiver has agreed to an hourly rate of $300.00 for her services and $125.00 for her

administrative staff, and shall be entitled to same for work reasonably and properly performed.

3.          Within two (2) days from the date of this order, Receiver shall post a bond in the amount

of $30,000.00, to secure her performance as such, and file her Oath of Receiver wherein she

agrees to undertake the faithful performance of her receivership duties and obligations.

4.          Once the bond is posted and the Oath is filed, Receiver shall immediately ensure that the

Property is appropriately insured, and shall take immediate possession and control of the

Property, together with all improvements thereon, revenues, income, profits, deposits, existing

accounts, cash on hand, contracts of purchase and sale, leases, permits, certificates and books

and records pertaining to such Property. The Receiver shall act in accordance with and shall

have all of the usual, necessary and incidental powers of a receiver afforded by Florida Law,


1
    Note: “Property” can also refer to a specific property and not all the properties together, depending on the context.
                                                          Page 2 of 12
             Case 18-14506-LMI         Doc 275      Filed 12/13/18     Page 11 of 20




(subject to limitations set forth in this order) to maintain, operate and preserve the Property

including the powers and authority enumerated in this Order.

5.       Upon the entry of this Order, Defendants are ordered to cooperate with the Receiver in

the transition of the administration and management of the Property and within three (3) days of

this Order Date shall disclose and provide copies to the Receiver of all of the following

pertaining to the Property (to the extent that such items are in its possession, custody or control):

       a.      All keys.
       b.      All records pertaining to occupancy including by way of illustration but
               not limitation, all leases, rent rolls, credit card billings, and cash receipt
               journals;
       c.      Any tenant or occupant ledgers;
       d.      The petty cash fund, if any;
       e.      A current aged account receivables or delinquency report;
       f.      An aged listing of all trade payables and other payables;
       g.      A copy of any records relating to operating expenses for the Property;
       h.      A list of utilities and utility accounts;
       i.      Year-end 2014 operating statement with general ledgers and year-to-date
               2015 operating statement with general ledgers;
       j.      All on-site employee payroll records and employee files and applications;
       k.      An inventory of all equipment, furniture, vehicles, and supplies for the
               Property;
       l.      All existing service contracts;
       m.      All franchise, management and/or operating agreements, including all
               amendments;
       o.       All pending bids for contractor work;
       p.       The Declaration page of all insurance policies on the Property and their
               terms, evidence of coverage and contact information for any insurance
               agent;
       q.      All vendor insurance certificates;
       r.      Surveys, floor plans and drawings, to the extent Defendants have any;
       s.      Documents identifying and summarizing all pending litigation (excluding
               this action);
       t.       All electronic documents, related to the operation of the Property,
               including but not limited to, all records concerning the profits, finances,
               issues and operation and management of the Property, accounts with any
               financial institutions, vendors, suppliers, merchants, and tenants,
               Defendants’ tax identification numbers;
       u.      Any permits and approvals;
       v.      All tenant security deposits and any other security deposits from any
               potential buyers;
       w.      All listing agreements for the Property;
                                             Page 3 of 12
             Case 18-14506-LMI          Doc 275      Filed 12/13/18   Page 12 of 20




       x.      All information and documents regarding any remaining warranty items
               from contractors, sub-contractors, or manufacturers from construction of
               the buildings on the Property and a list of all contractors and sub-
               contractors who constructed the buildings on the Property; and
       y.      Such other records pertaining to the management of the Property as may
               be reasonably determined to be necessary by the Receiver.

6.     Defendants and any third parties receiving notice of this Order shall also surrender to the

Receiver and account for all monies that they currently or may later possess (and/or that is or

becomes subject to their control) from revenue, profits, rents and/or income collected from the

operation of the Property, including any money held in accounts maintained by Defendants at

any financial institution related to the Property.

7.     Defendants and its property managers, affiliates, operators, employees, and agents are

prohibited from removing any personal property belonging to the Property or diverting any

Property income or rents.

8.     Defendants shall fully cooperate with the Receiver in adding the Receiver as additional

insured and the Receiver as a loss payee on all insurance relating to the operation and

management of the Property including, but not limited to, fire, extended coverage, property

damage, liability, fidelity, errors and omissions, and workers’ compensation, automobile liability

and umbrella liability coverage related to the Property. Defendants and their property managers,

employees, and agents are prohibited from cancelling, reducing, or modifying any and all

insurance coverage in existence with respect to the Property. In the alternative, the Receiver

may, in her reasonable discretion replace the insurance relating to the operation and management

of the Property.

9.     Immediately upon the posting of the bond and the filing of her Oath, and continuing until

expiration or termination of the receivership, the Receiver shall perform all of the following that




                                              Page 4 of 12
            Case 18-14506-LMI        Doc 275      Filed 12/13/18    Page 13 of 20




from time to time applies and/or is necessary to preserve and protect the Property and

community, and is vested with the authority, powers and duties delineated below:

              a. To maintain, secure, manage, operate, repair, and preserve the Property;
              b. To change any and all locks to the Property (if deemed appropriate by
                 Receiver) and, if appropriate, limit access to some or all of the Property;
              c. To assume control over the Property and to collect and receive all Income
                 from the Property;
              d. To prepare and maintain complete books, records, and financial reports of the
                 Property, including, but not limited to, operating statements, income
                 statements, balance statements, and all other statements prepared for the
                 Property in a form acceptable to the Court;
              e. To hire, or discharge, on-site employees or independent contractors without
                 any liability to the Parties;
              f. To establish pay rates for any on-site employees;
              g. To review existing workers’ compensation, disability, general liability and
                 “all risks” hazard insurance and to purchase such insurance, including
                 automobile liability coverage and umbrella coverage, in an amount
                 determined appropriate by the Receiver to protect the Property, and name the
                 Plaintiff, the Receiver, any Property manager and Defendants as additional
                 insureds, as the Receiver deems appropriate for the Property’s preservation
                 and protection;
              h. To maintain a separate account with a federally insured banking institution or
                 a savings association with offices in the State of Florida in the name of the
                 Receiver, from which the Receiver shall disburse all authorized payments as
                 provided in this Order;
              i. To receive and endorse checks pertaining to the Property either in the
                 Receiver’s name or Defendants’ name;
              j. To pay all appropriate real estate taxes, personal Property taxes, sales or use
                 taxes, any other taxes or assessments against the Property under Defendants’
                 tax identification number;
              k. To prepare and file any tax returns stemming from the Property and the
                 operation of the Property as may be required by law (including gross receipts,
                 sales and use or other tax returns). The Receiver shall not be responsible for
                 the preparation and filing of any income tax returns for the Defendants, but
                 shall, within thirty (30) days of receipt of a written request to do so, provide
                 Defendants with information relating to the operation of the Property arising
                 from and after the date of her appointment as Receiver in order to permit
                 Defendants to file its/their income tax returns. Defendants shall provide to the
                 Receiver any information needed to file any tax returns for the Property;
              l. To contest, protest, or appeal any ad valorem tax or assessment, real estate
                 tax, personal Property tax, or other tax or assessment pertaining to the
                 Property, should she deem it appropriate. Any refund or reimbursement of
                 taxes whether paid by the Receiver or Defendants shall be deemed Income;
              m. To operate the Property under any existing name or trade name (or new name,
                 if the Receiver deems appropriate to do so);
                                           Page 5 of 12
Case 18-14506-LMI       Doc 275      Filed 12/13/18    Page 14 of 20




 n. To open and review mail directed to Defendants and their representatives
     pertaining to the Property;
 o. To seek assistance of law enforcement officials as necessary to preserve the
     peace and protect the Property;
 p. To continue, manage, operate, lease, market, and negotiate, modify, cancel, or
     enter into listing agreements and contracts to lease the Property;
 q. To enforce, amend, terminate any existing contract(s) not required for the
     operation of the Property;
 r. To reject any unexpired contract(s) entered into by Defendants, and/or its
     authorized agent, that are not required for the operation of the Property;
 s. To execute, cancel, modify, renegotiate, or abrogate all service, maintenance
     or other contracts relating to the operation of the Property;
 t. To make payments and disbursements, in the ordinary course of business, as
     may be needed and proper for the preservation of the Property;
 u. To maintain appropriate insurance, continue any current policies in place, and
     purchase further insurance as the Receiver deems appropriate, as defined
     below, and shall name the Plaintiff, any property manager and Defendants, as
     additional insureds, and Plaintiff as loss payee;
 v. To enter into leases and do all things necessary to continue normal property
     operation;
 w. To modify existing contracts in the ordinary course of the business of the
     Property;
 x. To pay all utilities, expenses and other obligations secured by, or which may
     give rise to liens, and all other outstanding obligations to suppliers and
     servicers in the ordinary course of business, including, obligations incurred
     prior to the commencement of the receivership so long as the Receiver has
     determined that it is prudent to do so in order to maintain business
     relationships that are beneficial to the conduct of the receivership;
 y. To make repairs necessary for the maintenance of the Property, in order to
     preserve the Property in the ordinary course of business, provided, however,
     that the Receiver shall not make any improvements, repairs and/or
     remediations having a cost of $2,500.00 or more on any given individual
     rental unit without first obtaining approval from the Court;
 z. In the event the cost of improvements, repairs and/or remediations to
     individual rental units cost $2,500 or more, to engage contractors and skilled
     trades on a competitive bid basis, and to execute such contracts for such
     purposes as the Receiver deems appropriate, but must first seek court
     approval;
 aa. To borrow funds for purposes relating to the operation of the Property.
     However, the Receiver shall not borrow funds without first providing the
     Plaintiff and Defendants with advance written notice and a reasonable
     opportunity to elect to advance funds required by the Receiver, and must first
     seek court approval;
 bb. To take all steps necessary to comply with all requirements, regulations and
     laws applicable to the Property, and to deal with all regulatory authorities in
     connection with the same;

                              Page 6 of 12
             Case 18-14506-LMI         Doc 275      Filed 12/13/18     Page 15 of 20




               cc. To employ, if necessary, bookkeeping, accounting, legal and clerical services
                   deemed necessary for the proper management of the Property, but must first
                   seek court approval and justify the work required and the charges/fees/wages
                   incurred as a result;
               dd. To employ a manager or managing company to perform the planning,
                   scheduling and supervising of all on-site services as directed by the Receiver,
                   including but not limited to, managing tenant rosters, on-site collection of
                   rents, coordinating any and all inspections and repairs, scheduling and
                   supervising the activities of all other on-site vendors, managing and
                   coordinating communications with the Receiver and other pertinent parties,
                   and any other pertinent on-site services requested by the Receiver, but must
                   first seek court approval for rates and fees charged for specific services; and
               ee. To institute, prosecute, defend, compromise, and/or intervene in, or become a
                   party to, such actions or proceedings in state or federal courts which may, in
                   the Receiver’s opinion, be necessary for the protection, maintenance and
                   preservation of the Property, for the carrying out of the terms of any order of
                   the Court affecting the Property, to collect rents and other amounts now or
                   hereafter becoming due, to evict and/or remove tenants or other persons or
                   entities from the Property, and/or to defend against any action brought against
                   the Receiver acting in such capacity. This also applies to administrative
                   proceedings, arbitrations, or other proceedings that involve the Property.

10.    Notwithstanding the foregoing, the Receiver and the Receivership estate shall not be

liable for the payment of taxes of any kind, assessments, goods, or services provided to

Defendants or the Property or utility charges prior to the date of this Order.

11.    Any individual or entity receiving a copy of this Order is hereby enjoined and restrained

from discontinuing service to the Receiver or the Property based upon the non-payment of such

taxes, assessments, goods or services or utilities prior to the date of this Order and from

attempting to collect taxes, assessments, invoices, and utility charges from Receiver predating

the date of this Order. Each utility company or entity providing service to the Property shall

forthwith transfer any deposits which it holds to the exclusive control of the Receiver and shall

be prohibited from demanding that Receiver deposit additional funds in advance to maintain or

secure such service.

12.    The Receiver is directed to prepare and file within thirty (30) days of the date of this

Order and on the tenth day of each month thereafter, so long as the Receivership is in force, a
                                             Page 7 of 12
             Case 18-14506-LMI          Doc 275        Filed 12/13/18   Page 16 of 20




report as is required by Fla.R.Civ.Pr. 1.620, under oath, setting forth and reporting all changes in

assets in her charge or claims against the assets that have occurred during the preceding month.

[The first report due July 10, 2015, shall be for the period ending June 30, 2015]. The Receiver

shall file such reports with the Clerk of this Court and shall serve a copy of each report upon

counsel for Plaintiff, the Defendants, and the Court. The Report must clearly and separately

account for the different properties within the Property.

13.    Without limiting or expanding the foregoing, the Receiver is authorized to exercise all

powers generally available and shall be subject to all the duties of a Receiver under the laws of

the State of Florida that may be incidental to the management and operation of the Property, as

described in this Order. The Receiver shall have any additional powers that are provided by law

and that the Court may from time to time direct or confirm.

14.    The Receiver shall, during the pendency of this action, have the right to apply to this

Court for further instructions or directions.

15.    The authority granted to the Receiver is self-executing, unless the action requires

approval. The Receiver is authorized to act on behalf of and in Defendants’ name (or the

Receiver’s name), as the Receiver deems appropriate without further order of this Court and

without personal recourse against the Receiver (subject to the general provisions, below).

16.    In the event that the revenue from the Property is not sufficient to pay the expenses of the

preservation, operation, maintenance or restoration of the Property in accordance with the terms

of this Order, and to pay the Receiver, Plaintiff is hereby specifically authorized to advance, at

Plaintiff’s sole discretion, said sums to the Receiver as are necessary for the payment of same,

and the Receiver may issue Receiver Certificates upon terms, including interest rate, approved

by order of the Court, to reflect and secure said advancements.


                                                Page 8 of 12
             Case 18-14506-LMI          Doc 275      Filed 12/13/18     Page 17 of 20




17.    All advances to the Receiver by Plaintiff for the benefit of the Property excluding fees

and costs of the Receiver, but including any advances for working capital or improvements shall

be deemed protective advances. Any such protective advance shall be fully secured by a first

priority mortgage lien and security interest against the Property. All such funds advanced,

including interest on advances, shall be deemed a prior lien before the repayment of any and all

other claims against the Property (except for taxes and assessments having first priority as a

matter of law) or proceeds of either of them.

18.    Each month the Receiver, her attorneys, accountants and bookkeepers, shall be

authorized to receive compensation for the time they have devoted to this Receivership. The

Receiver shall submit to the parties an account of the fees and other charges incurred and

revenues received. The parties shall have ten (10) days thereafter to file any objection to the

compensation requested. If no objections are filed, the Receiver is authorized to make payment

to herself, and her attorneys, accountants and bookkeepers for the services for the applicable

period from any source received by the Receiver as assets of this Receivership without further

order of this Court. Any timely objection shall be brought on for an expedited hearing for a

resolution by this Court. The Receiver’s fees and expenses incurred by the Receiver in the

proper performance of her duties hereunder, shall be paid to the extent funds are available, first

from the revenues derived from the operation or liquidation of the Property, and if these are not

sufficient, then from the proceeds of receiver certificates, as set forth above.

19.    Nothing in this Order shall require the Receiver to advance funds other than from Income

or from other funds made available to the Receiver pursuant to the terms of this Order without a

bond or security for payment satisfactory to the Receiver.

20.    The Receiver shall not be liable for any claim, obligation, liability, action, cause of

action, cost or expense of Defendants or the Property arising out of or relating to events or
                                              Page 9 of 12
             Case 18-14506-LMI         Doc 275       Filed 12/13/18    Page 18 of 20




circumstances occurring prior to the entry of this Order, including without limitation, any

contingent or unliquidated obligations and any liability from the performance of services

rendered by third parties on behalf of Defendants and any liability to which Defendants are

currently or may ultimately be exposed under any applicable laws pertaining to the ownership,

use or operation of the Property (collectively all of the foregoing is referred to as “Pre-

Receivership Liabilities”). The Receiver shall not be obligated to advance any funds to pay any

Pre-Receivership Liabilities.

21.    The Receiver and the Receiver’s attorneys and agents: (i) may rely on any and all

outstanding court orders, judgments, decrees and rules of law, and shall not be liable to anyone

for their own good faith compliance with any such order, judgment, or decree or rule of law; (ii)

may rely on, and shall be protected in any action upon, any resolution, certificate, statement,

opinion, report, notice, consent, or other document believed by them to be genuine and to have

been signed or presented by the proper parties; (iii) shall not be liable to anyone for their good

faith compliance with their duties and responsibilities as receiver, or as attorney or agent for the

Receiver; and (iv) shall not be liable to anyone for their acts or omissions, except upon a finding

by this Court that such acts or omissions were outside the scope of their duties or were grossly

negligent. Except for matters set forth in subsection (iv), persons dealing with the Receiver shall

only look to the Receivership assets to satisfy any liability, and neither the Receiver nor her

attorneys or agents shall have any personal liability to satisfy any such obligation.

22.    No person or entity shall file suit against the Receiver, or take other action against the

Receiver, without an order of this Court permitting a suit or action provided, however, that no

prior Court order is required to file a motion in this action arising from the Receiver’s gross

negligence, gross or willful misconduct, malicious acts, and/or the failure to comply with this

Order or any other order of this Court in this action.
                                             Page 10 of 12
             Case 18-14506-LMI         Doc 275      Filed 12/13/18   Page 19 of 20




23.    The Receiver and her employees, agents and attorneys shall have no personal liability in

connection with any liabilities, obligations, liens, or amounts owed to any of Defendants’

creditors because of her duties as Receiver. Nothing in this Order shall grant any rights to trade

creditors or general unsecured creditors, whose rights shall be solely determined in accordance

with Florida law.

24.    The Receiver and her employees, agents, and attorneys shall have no personal liability

and they shall have no claim asserted against them relating to the Receiver’s duties under this

Order, except for claims due to their gross negligence, gross or willful misconduct, malicious

acts, and/or the failure to comply with this Court’s orders.

25.    Defendants, all Property managers of Defendants and all those in active participation or

concert with them who receive notice of this Order, and all those having claims against the

Property, who receive notice of this Order, are enjoined from and shall not:

               a. Commit Waste. Commit or permit any waste on all or any part of the
                  Property, or suffer, commit or permit any act on all or any part of the Property
                  in violation of the law, or remove, transfer, encumber, or otherwise dispose of
                  any of the Property.
               b. Collect Income. Demand, collect, receive, discount, or in any other way
                  divert or use any of the Income.
               c. Terminate Any Utility Service. Terminate or withhold any electric, gas,
                  water, sewer, telephone, or other utility service supplying the Property, require
                  any utility deposit or otherwise interfere with the continued operations of the
                  Property.
               d. Interfere with the Receiver. Directly or indirectly interfere in any manner
                  with the discharge of the Receiver’s duties under this Order or the Receiver’s
                  possession of and operation or management of the Property.
               e. Transfer (without Court approval) or Encumber (other than to refinance) the
                  Property. Expend, disburse, transfer, assign, sell, convey, devise, pledge,
                  mortgage (except to refinance), create a security interest in, encumber (except
                  to refinance), conceal, or in any manner whatsoever deal in or dispose of the
                  whole or any part of the Property including, but not limited to, the Income
                  without prior court order.
               f. Impair the Preservation of the Property. Do any act which will, or which will
                  tend to impair, defeat, divert, prevent, or prejudice the preservation of the
                  Property, including the Income, or the preservation of Plaintiff’s interests in
                  the Property and the Income.
                                            Page 11 of 12
              Case 18-14506-LMI        Doc 275       Filed 12/13/18    Page 20 of 20




26.      The Receiver shall faithfully perform and discharge the Receiver’s duties in accordance

with this order.

27.      The Court finds there is no just reason for delay and therefore enters this Order as a final

order.

28.      The Court shall retain jurisdiction over this action, the Property, and the parties for the

purpose of giving such other relief upon proper showing as is consistent with this Order and

substantial justice.

                DONE AND ORDERED in Chambers at Miami-Dade County, Florida, on
06/10/15.




                                                 _____________________________
                                                 BARBARA ARECES
                                                 CIRCUIT COURT JUDGE


      No Further Judicial Action Required on THIS
                       MOTION
        CLERK TO RECLOSE CASE IF POST
                     JUDGMENT

The parties served with this Order are indicated in the accompanying 11th Circuit email
confirmation which includes all emails provided by the submitter. The movant shall
IMMEDIATELY serve a true and correct copy of this Order, by mail, facsimile, email or
hand-delivery, to all parties/counsel of record for whom service is not indicated by the
accompanying 11th Circuit confirmation, and file proof of service with the Clerk of
Court.

Signed original order sent electronically to the Clerk of Courts for filing in the Court file.




                                             Page 12 of 12
